Citation Nr: 0101421	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 187	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a decision 
of July 15, 1999, by the Board of Veterans' Appeals (Board) 
which denied the appellant's claim for recognition as a 
veteran.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The appellant has no verified service.

On July 15, 1999, the Board issued a decision which confirmed 
a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, which denied the 
appellant's claim for recognition as a veteran.  
Subsequently, in September 1999, the appellant filed a motion 
for revision of the Board decision of July 15, 1999, based on 
clear and unmistakable error.


FINDING OF FACT

The Board's decision of July 15, 1999, which denied the 
appellant's claim for recognition as a veteran was based on 
the correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.


CONCLUSION OF LAW

The Board's decision of July 15, 1999, which denied the his 
claim for recognition as a veteran, does not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the Board's decision of July 15, 
1999, which denied the appellant's claim for recognition as a 
veteran should be reversed because it contains clear and 
unmistakable error.  He asserts that the Board erred by not 
giving any credit to official certification of his World War 
II military service from July 10, 1942, to November 30, 1945.  
He also asserts that the Board erred by not applying current 
law to serve as the legal basis in making an award of his 
claim for non-service-connected disability pension.  He 
further states that the Board erred by not giving any credit 
to a sworn affidavit by a service comrade.  

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
United States Court of Appeals for Veterans Claims (Court), 
and decisions on issues which have subsequently been decided 
by the Court.  See 38 C.F.R. § 20.1400 (2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2000).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1) 
(2000).  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could be reasonably expected to be part of the 
record.  See 38 C.F.R. § 20.1403(b)(2) (2000).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c)(2000).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d) (2000).  

Clear and unmistakable error does not include the otherwise 
correct application of a statue or regulation where, 
subsequent to the decision challenged, there has been a 
change in the interpretation of the statue or regulation.  
See 38 C.F.R. § 20.1403(e) (2000).  

In the decision of July 15, 1999, the Board noted the 
appellant's contentions which included a claim of service 
with the 14th Infantry of the Army of the United States, and 
an alternative claim of having had service with the 26th 
Cavalry Philippine Scouts.  In the decision, the Board 
extensively reviewed the evidence which was of record.  The 
Board found that the record showed that the appellant's name 
was not on the official roster of those who had acquired Army 
of the United States (AUS) status.  The Board also noted that 
in March 1995 the Army Personnel Center informed the RO that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas in the 
service of the United States Armed Forces.  The Board further 
noted that in August 1996 the National Personnel Records 
Center (NPRC) informed the RO that a Certification of 
Military Service (Form 13038) which had been issued to the 
appellant was in error.  Finally, the Board noted that the 
appellant had initially claimed service in one unit and later 
claimed service with another unit, and that, according to the 
appellant's account, he had been inducted as an officer at 
the age of 16 and was discharged at age 19 as a Lt. Colonel.  

After citing applicable law, regulations, and Court cases, 
and discussing the evidence, the Board determined that the 
Department of the Army had certified that the appellant had 
no service as a Member of the Philippine Commonwealth Army 
including recognized guerillas, in the service of the United 
States Armed Forces, and that claimed service with the United 
States Army was unverifiable.  Therefore, the Board concluded 
that the criteria for recognition as a veteran for purposes 
of establishing entitlement to VA benefits had not been met.  

The Board finds that the decision of July 15, 1999, which 
denied the appellant's claim for recognition as a veteran was 
based on the correct facts as they were known at that time.  
The decision shows that the Board considered all of the 
relevant evidence which was of record at that time.  The 
Board also noted the appellant's contentions and testimony 
which he gave during a hearing held in January 1999.  
Although the appellant disagrees with the conclusions reached 
by the Board, an asserted failure to evaluate and interpret 
the evidence correctly is not clear and unmistakable error.  
See 38 C.F.R. § 20.1403(d). See also Eddy v. Brown, 9 Vet. 
App. 52 (1996).  With respect to the appellant's contention 
that the Board failed to recognize official verification of 
his service by the NPRC, the Board correctly noted that the 
NPRC had withdrawn that verification of service after 
concluding that it had been issued in error.  With respect to 
the appellant's contention that the Board failed to give 
credence to the sworn statement of a service comrade, the 
Board notes that decisions regarding status as a veteran must 
be based on verification by the appropriate service 
department rather than on evidence such as witness statements 
which have been submitted to the Board.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Therefore, the Board 
was correct in concluding that the sworn statement did not 
provide a basis for granting the appellant's claim.

The Board also finds that the decision of July 15, 1999, was 
in accordance with the applicable law and regulations.  The 
Board cited applicable regulations, including 38 C.F.R. 
§§ 3.1, 3.8, 3.9, 3.203.  The Board notes that the appellant 
has not specified any particular law or regulation in 
connection with his claim of clear and unmistakable error, 
other than to cite Public Law 95-588 which is simply the 
general law applicable to the improved pension program, and 
which does not provide entitlement to pension for a person 
such as the appellant who does not meet the criteria for 
recognition of a veteran.  

With respect to any implied assertion that there was legal 
error in that the Board allowed the RO to fail to properly 
develop the evidence pursuant to the duty to assist, the 
Board notes that a failure to fully develop evidence is not 
considered to be clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d)  "[T]he VA's breach of the duty to assist cannot 
form a basis for a claim of CUE because such a breach creates 
only an incomplete rather than an incorrect record."  See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of July 
15, 1999, which denied the appellant's claim for recognition 
as a veteran.  Accordingly, the benefit sought is denied.


ORDER

The decision of July 15, 1999, which denied the appellant's 
claim for recognition as a veteran does not contain clear and 
unmistakable error, and the motion for revision of that 
decision is denied.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals


 


